Citation Nr: 1520420	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (previously claimed as a neck disability). 

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, including as secondary to a neck disability.

3.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected left knee disability. 

4.  Entitlement to service connection for degenerative joint disease (DJD) of the right ankle, hips, and shoulders, including as secondary to service-connected back and knee disabilities.

5.  Entitlement to service connection for polyarthralgia of the right ankle, hips, and shoulders, including as secondary to the service-connected back and knee disabilities.


6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his representative


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In September 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of service connection for a right knee disability, DJD and polyarthralgia of the right ankle, hips, and shoulders, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is etiologically related to active service.

2.  The Veteran's radiculopathy of the bilateral upper extremities is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  
II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A. Cervical Spine Disability

During the July 2012 Board hearing, the Veteran testified that he injured his neck in-service when he fast roped out of a helicopter and a soldier landed on his head.  A corpsman evaluated him out, but indicated that nothing was broken and told the Veteran to "keep going."  He testified that he had experienced neck pain since this accident.

The Veteran underwent a VA joints examination in May 2008.  Imaging studies showed a chronic left disc and osteophyte complex causing some narrowing of the left side of the spinal canal and neural foramen at C3-C4, with a small left posterior paracentral disc protrusion at C6-C7.  The examiner stated that there was no mention of a neck disability in service, but did not provide an opinion regarding the etiology of the Veteran's diagnosed neck disability.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Pursuant to the Board's remand directives, the Veteran underwent another VA examination to determine the etiology of his claimed cervical spine disability in February 2013.  The VA examiner diagnosed degenerative disc disease of the cervical spine and cervical spinal stenosis.  The VA examiner opined that it was at least as likely as not that the Veteran's degenerative disc disease of the cervical spine and cervical spinal stenosis were incurred in-service.  She elaborated that the Veteran had related to her neck pain and stiffness with motion, intermittent pain of the left shoulder, and arm since service. 

In September 2014, the Veteran underwent another VA examination to determine the etiology of his cervical spine disability.  The VA examiner opined that it was less likely than not that the Veteran's degenerative arthritis of the cervical spine was incurred in-service.  The VA examiner cited a lack of medical documentation in-service as support for his conclusion.  The Board finds that this opinion is inadequate as the VA examiner dismissed the Veteran's lay statements because they were unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's statements regarding the onset of his cervical spine disability are competent and credible.  The Board also finds that the Veteran's statements are probative as they are consistent with the most probative evidence of record.

After weighing the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. § 5107(b).

B.  Radiculopathy of the Bilateral Upper Extremities

During the July 2012 Board hearing, the Veteran testified that he injured his neck in-service when he fast roped out of a helicopter and a soldier landed on his head.  A corpsman evaluated him out, but indicated that nothing was broken and told the Veteran to "keep going."  He testified that he experienced numbness and tingling in his upper extremities after the accident.

The Veteran was diagnosed with carpal tunnel syndrome (CTS), which is an upper extremity disability.  A February 2009 VA treatment record also notes neck pain with radiculopathy. 

In May 2008, the Veteran underwent a VA joints examination.  The examiner found that the Veteran had a C4 nerve root impingement.  A review of relevant medical literature showed that C4 impingement "does not cause any upper extremity findings."  The examiner concluded that the Veteran's upper extremity complaints were likely "related to median nerve compression at the wrist related to his work and not his military service."

In March 2010, the Veteran underwent a VA neurological examination.  The examiner noted that the Veteran underwent a WEMG for electrodiagnostic evaluation of bilateral upper extremity numbness and pain.  The impression was an abnormal electrodiagnostic examination of the bilateral upper extremities with evidence of bilateral median nerve mononeuropathies characterized as chronic and severe, with evidence of demyelination and axonal loss.  The examiner stated that it occurred at the wrists bilaterally and "clinically would be compatible with bilateral carpel tunnel syndrome." 

In April 2010, Dr. J. D., a private physician, disagreed with the findings of the VA examiners who attributed the Veteran's bilateral upper extremity numbness and tingling to CTS and instead found that it was due to his in-service back injury.  His rationale for his opinion was not clearly worded.

Pursuant to the Board's remand directives, the Veteran underwent another VA examination to determine the etiology of his claimed radiculopathy of the bilateral upper extremities in February 2013.  The VA examiner diagnosed cervical radiculopathy.  The VA examiner opined that it was at least as likely as not that the Veteran's cervical radiculopathy was incurred in-service.  She elaborated that the Veteran had related to her neck pain and stiffness with motion, intermittent pain of the left shoulder, and arm since service. 

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno, 6 Vet. at App. 465.  The Board finds that the Veteran's statements regarding the onset of his numbness and tingling in his upper extremities.  The Board also finds that the Veteran's statements are probative as they are consistent with the most probative evidence of record.

After weighing the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for radiculopathy of the bilateral upper extremities are met.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is granted.

Service connection for radiculopathy of the bilateral upper extremities is granted.


REMAND

The Board remanded the Veteran's claim for service connection for a right knee disability, including as due to the service-connected left knee disability, to obtain an addendum opinion to address the theory of secondary service connection.  The February 2013 VA examiner opined that it was less likely than not that the Veteran's right knee disability was incurred in service, but did not address the theory of secondary service connection.  In September 2014, the AOJ obtained an addendum opinion.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability was caused by a service-connected disability.  However, the VA examiner did not address whether the Veteran's right knee disability was aggravated beyond its natural progression by his service-connected left knee disability.  Therefore, a remand is necessary for an addendum opinion to address aggravation.  

With regard to the Veteran's claims for service connection for DJD and polyarthralgia of the right ankle, hips, and shoulders, including as secondary to service-connected back and knee disabilities, the Board remanded these claims for a VA examination to determine their nature and etiology.  The February 2013 VA examination did not address polyarthralgia, DJD of the ankle, and DJD of the shoulders.  The VA examiner provided a negative opinion regarding direct service connection for DJD of the hips, but did not provide an opinion regarding secondary service connection.  In September 2014, the AOJ obtained addendum opinions regarding these issues.  However, these opinions are inadequate as they do not address whether the claimed disabilities were aggravated beyond their natural progression by the Veteran's service-connected disabilities.  Therefore, a remand is necessary for addendum opinions to address aggravation.  

Lastly, with regard to the Veteran's claim for TDIU, the Board notes that the February 2013 VCAA letter and enclosures outlining the criteria for TDIU were sent to the Veteran's old address.  Upon remand, the AOJ should resend the February 2013 letter and enclosures to the Veteran's new address.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who prepared the September 2014 opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated beyond its natural progression by his service-connected left knee disability?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's DJD and polyarthralgia of the right ankle, hips, and shoulders were caused or aggravated beyond their natural progression by his service-connected disabilities?

With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's  service treatment records (STRs), including his entrance and separation physicals.

ii) The report of his May 2008 VA examination.

      iii) Dr. R. B.'s September 2008 statement. 

      iv) Dr. J. D.'s April 2010 statement.

v) The transcript of his July 2012 hearing testimony. 

The examiner must provide a rationale for each opinion expressed.

2. Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3. After the notice above has been provided and after undertaking any other development deemed appropriate, the RO should then adjudicate the claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be notified of the decision and afforded the opportunity to respond.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


